                Case 7:20-cv-04380-KMK Document 26 Filed 12/11/20 Page 1 of 1
                Case 7:20-cv-04380-KMK Document 27 Filed 12/11/20 Page 1 of 1
------                                         SAMUEL & _SXEIN                            -


                                               ATT O R NEYS A T L A W          MEMO ENDORSED
                          1441 BRO A DWA Y, S UI TE 6085 , NEW YORK , NY 10018
    PHO NE:     (212) 563 - 9884   I   F AX:   ( 212) 563 - 9870   I   WEBSIT E:   www.samuelandste i n . com


         DAVID STEIN                             December 11, 2020                            ADMITTED IN
         dstein@sam uelandstein.com                                                      NY, NJ, PA, IL, DC

    VIAECF

    Hon. Kenneth M. Karas, U.S.D.J.
    United States District Court
    Southern District of New York
    300 Quarropas St, Chambers 533
    White Plains, NY 10601


           Re:       Cruz, et al. v. Great Construction Group Corp., et al.
                    Docket No. 20-cv-4380 (KMK)(PED)

    Dear Judge Karas:

            We represent plaintiffs Jorge Cruz, Carlos Cruz, William Ordonez, and Segundo
    Ordonez in the above-referenced matter, and write with the consent of Joseph N. Paykin,
    Esq., counsel for the defendants.

            Pursuant to the Court's Order of November 12, 2020, plaintiffs' motion for FLSA
    collective certification pursuant to 29 U.S.C. § 216(b) is due on Monday, December 14.
    Plaintiffs have been working on the papers, but because of difficulties relating to COVID, we
    have not yet been able to obtain our clients' signatures on the supporting declarations we
    intend to file with our papers.

            We therefore respectfully request a brief extension, until December 21, 2020, to
    finalize and submit our papers, as well as a commensurate one-week extension for the
    opposition and reply papers. This is plaintiffs' first request for an extension of the briefing
    schedule, and it will not affect any other deadlines in this case.

          We thank the Court for its attention to this matter and are available at Your Honor's
    convenience should the Court have any questions regarding the foregoing.
     Granted.
                                                      Respectfully submitted,
     So Ordered.
                                                       L£?_.:_C?
                                                              ~
    ~L
    cc: Joseph N. Paykin, Esq. (via ECF)
                                                      David Stein
